Citation Nr: 0518203	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from rating decisions rendered by the St. Paul, 
Minnesota Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

The veteran served on active duty from January 1951 to 
October 1952.  He died in November 1998.  The appellant is 
his surviving spouse.

In September 1999, the appellant filed a claim for VA death 
benefits, to include accrued benefits.  In December 1999, the 
RO advised the appellant by letter that her claim for accrued 
benefits could not be approved, inasmuch as VA had not owed 
the veteran any money at the time of his death.  

In July 2001, the appellant filed a claim of entitlement to 
service connection for renal vascular disease, for accrued 
benefits purposes.  In December 2001, the RO denied the 
claim.  The appellant indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected her appeal by submitting a substantive appeal (VA 
Form 9) in January 2003.

In September 2003, a personal hearing was held, by means of 
video teleconferencing, before the undersigned Veterans Law 
Judge, sitting at the Board in Washington, D.C.  A transcript 
of that hearing has been associated with the veteran's claims 
file.

FINDINGS OF FACT

1.  The veteran died in July 1998.  

2.  The appellant filed a claim of entitlement to accrued 
benefits in September 1999, within one year after the 
veteran's death.  RO notified the appellant by letter dated 
December 10, 1999 that it had denied her claim.  A timely 
notice of disagreement (NOD) with regard to the RO's December 
1999 denial of the appellant's claim for accrued benefits is 
not of record.

3.  In July 2001, more than one year after the veteran's 
death, the appellant again filed a claim of entitlement to 
accrued benefits.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision wherein the appellant's 
timely claim of entitlement to accrued benefits was denied is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2004).

2.  The July 2001 claim of entitlement to accrued benefits 
was not timely filed.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. §§ 3.1000(c) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that she is entitled to accrued benefits 
arising from the death of the veteran in November 1998.  

The Board will first address certain preliminary matters.  
The merits of the appeal will then be addressed.

Preliminary matters

The Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (the VCAA), VA has a 
duty to notify a claimant of any specific information and 
evidence needed to substantiate and complete a claim.  
Further, VA must tell a claimant what specific part of that 
evidence he must provide, and what specific part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, as explained below, the determination as to 
whether the appellant is entitled to accrued benefits based 
on the death of the veteran is dependent upon application of 
the law, not interpretation of facts.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  Such is the case here.  

In short, development under the VCAA is not warranted because 
there is no possibility whatever that any further development 
could substantiate the claim.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).



Due process

The Board additionally observes that general due process 
considerations have been satisfied. See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by her service 
organization, and has been afforded the opportunity to 
present personal testimony before VA.  She requested a 
hearing before a Veterans Law Judge, which as was noted in 
the Introduction was held in September 2003 via 
videoconferencing equipment. 

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that it could be prejudicial to the appellant for the Board 
to address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representatives, if any, will be given notice of the 
potential jurisdictional defect and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question.

In March 2004, the Board notified the appellant and her 
representative that they had 60 days to request a hearing or 
to submit additional evidence or argument showing that a 
timely notice of disagreement (NOD) had been filed as to the 
RO's December 1999 denial of her initial claim of entitlement 
to accrued benefits.  Neither the appellant nor her 
representative furnished further information on that subject, 
nor did they request another hearing.

The Board accordingly finds that due process considerations 
have been satisfied.




Pertinent law and regulations

Accrued benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).

Applications for accrued benefits must be filed within one 
year after the date of a death.  If a claimant's application 
is incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2004).

Perfecting appeals

Under VA regulations, an appeal consists of a timely filed 
NOD in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

A written communication for a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If the agency of original jurisdiction 
gave notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  For 
example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the NOD must make that clear.  38 C.F.R. 
§ 20.201.

A claimant, or his or her representative, must file an NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302(a).

Factual background

The procedural background pertinent to this claim may be 
briefly summarized.  The veteran died in November 1998.  A 
September 1999 claim by the appellant for VA death benefits 
was deemed to encompass a claim for accrued benefits, as 
required by law.  See 38 C.F.R. § 3.152(b).  By a December 
10, 1999 letter, the appellant was advised that her claim for 
accrued benefits  had been denied.  She was advised that, 
since VA had not owed the veteran any money at the time of 
his death, such benefits could not be awarded.  No NOD as to 
the claim of entitlement to accrued benefits is shown to have 
been received by the RO in response to the December 1999 
denial thereof.

[The Board observes in passing that the appellant in fact 
submitted a timely NOD as to the RO's simultaneous denial of 
entitlement to Dependency and Indemnity Compensation.  That 
claim was later granted by the RO, and is no longer on 
appeal.]

In July 2001, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein she raised the issue 
of entitlement to service connection for renal failure for 
accrued benefits purposes.  In December 2001, the RO denied 
this claim.  The appellant indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected her appeal by submitting a substantive appeal in 
January 2003.

At a September 2003 personal hearing before the undersigned, 
the appellant, through her representative, argued that a 
claim of entitlement to service connection for renal failure 
had been filed by the veteran in July 1998, prior to his 
death.  It was also contended that the statutory provision 
whereby claims after a veteran's death are decided only by 
the evidence associated with the claims file at the time of 
death should be superseded by the duty-to-assist provisions 
of the VCAA.

Analysis

The appellant has submitted two claims for accrued benefits - 
her September 1999 claim, which was timely filed within the 
one year period after the veteran's death, and the July 2001 
claim, which was not.  See 38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2004).  For reasons set forth below, 
the Board finds that an appeal as to the denial of the 
September 1999 claim was not perfected, so the RO's December 
1999 decision became final.   See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  The July 2001 claim, 
which is the subject of the current appeal, was not timely 
filed.  The claim for accrued benefits must therefore be 
denied.   

The appellant filed a timely claim of entitlement to accrued 
benefits in September 1999, within one year after the 
veteran's death in November 1998.  That claim was denied by 
the RO in December 1999.  As discussed above, in order for an 
appeal to be perfected a NOD must be filed within one year 
after the date of notification of the adverse decision.  
Here, the appellant was advised by the RO on December 10, 
1999 that it had denied her September 1999 claim.  
Accordingly, a NOD was required to be of record as of 
December 10, 2000.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  Review of the veteran's claims file shows that no 
NOD as to the denial of accrued benefits was raised by the 
appellant, or on her behalf, by December 10, 2000.  The 
appellant and her representative have pointed to no 
communication which could be construed as a NOD.  The RO's 
unappealed December 1999 decision to deny accrued benefits 
thus is final.  

The appellant's July 2001 claim, which is currently on 
appeal, was manifestly not filed within the one year period 
mandated by law.  See 38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2004).  Because the current claim is 
untimely, there is no legal basis for payment of accrued 
benefits.  The Court has held that in a case where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The appellant's arguments (to the effect that a claim of 
entitlement to service connection for renal failure had been 
filed by the veteran in July 1998 and that the VCAA requires 
consideration of evidence received subsequent to the 
veteran's death) are irrelevant.  The claim of entitlement to 
accrued benefits must be denied as a matter of law due to 
untimely filing.  


ORDER

The appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


